DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on the mailing date of the application on November 10, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “notifying the second users of a status relating to pickup and/or drop of products that is performed by the first user.”  Examiner cannot determine the metes and bounds of the claim because the claim has been written in the alternative using an “and/or” statement.  As such, the claim is indefinite for failing to distinctly claim the invention.  For purposes of examination, the “and/or” in claim 11 is treated as “or” in a properly written Markush-type limitation, as this appears to be Applicant’s intent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-12 are drawn to a system, claim 13 is drawn to a method and claim 14 is drawn to a medium, each of which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 (representative of claim 13 and 14) recites/describes the following steps:
“accepting a first order…;” 
“identifying one or more second users associated with the first user relating to the first order in advance;”
“accepting one or more second orders from the one or more second users within a predetermined period after the first order is accepted;” and 
“associating order information relating to the first order and order information relating to the second orders with each other in an order information bundle to be prepared together by a store relating to the orders.”
These steps, under broadest reasonable interpretation, describe or set-forth grouping orders from different users for preparation by a store, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “an information processing device comprising: a memory; and a processor coupled to the memory,” and “a user terminal,” (claim 1); “a computer,” and “a user terminal,” (claim 13); and “a non-transitory computer-readable recording medium” and “a user terminal,” (claim 14).  
The requirement to execute the claimed steps/functions using “an information processing device comprising: a memory; and a processor coupled to the memory,” and “a user terminal,” (claim 1); “a computer,” and “a user terminal,” (claim 13); and “a non-transitory computer-readable recording medium” and “a user terminal,” (claim 14), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-12 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-12 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “an information processing device comprising: a memory; and a processor coupled to the memory,” and “a user terminal,” (claim 1); “a computer,” and “a user terminal,” (claim 13); and “a non-transitory computer-readable recording medium” and “a user terminal,” (claim 14), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-12 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-12 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Istfan (US 2007/0203801A1).
Regarding claim 1, Istfan discloses an information processing device comprising: a memory; and a processor coupled to the memory, the processor being configured to execute: accepting a first order from a user terminal (Par. [0030], first order received from a first terminal operated by a first user); 
identifying one or more second users associated with the first user relating to the first order in advance (Par. [0032], second users invited by first user for order identified); 
accepting one or more second orders from the one or more second users within a predetermined period after the first order is accepted (Par. [0035], second users order; Par. [0028], deadline to order the second order determined); and 
associating order information relating to the first order and order information relating to the second orders with each other in an order information bundle to be prepared together by a store relating to the orders (Par. [0053], order finalized and sent to the store).
Regarding claim 2, Istfan discloses determining an acceptance period in which the second orders relating to the first order are able to be accepted in a case in which the first order has been accepted, wherein the processor accepts the second orders in the acceptance period (Par. [0035], second users order; Par. [0028], deadline to order the second order determined).
Regarding claim 3, Istfan discloses acquiring a movement time required for the first user to arrive at the store, wherein the processor determines the acceptance period on the basis of at least the movement time (Par. [0045], pickup time, cut-off time determined – order finalized at cut-off time).
Regarding claim 4, Istfan discloses wherein the processor determines the acceptance period on the basis of at least a preparation time until preparation of a product included in the first order is completed Par. [0035], second users order; Par. [0028], deadline to order the second order determined).
Regarding claim 6, Istfan discloses wherein the processor determines the acceptance period on the basis of a plan designated by the first user or the store (Par. [0028], deadline to order the second order determined; Par. [0045], pickup time, cut-off time determined – order finalized at cut-off time).
Regarding claim 7, Istfan discloses notifying the second users identified by the processor of acceptance of the second order after the first order is accepted (Par. [0040], approved purchase by individual, processed by system).
Regarding claim 8, Istfan discloses wherein the processor identifies, as the second user, another user belonging to the same group as the first user (Par. [0032], second users invited by first user for order identified).
Regarding claim 9, Istfan discloses wherein the processor identifies, as the second users, another user designated by the first user in advance (Par. [0032], second users invited by first user for order identified).
Regarding claim 10, Istfan discloses notifying the first user of order information relating to the second orders accepted by the processor (Par. [0035], status of group order provided to order creator).
Regarding claim 12, Istfan discloses transmitting, as one order, an order relating to the order information bundle to the store (Par. [0026], order grouped and communicated to store).
Regarding claim 13, Kawamoto discloses a method executed by a computer, the method comprising: accepting a first order from a user terminal (Par. [0030], first order received from a first terminal operated by a first user); 
identifying one or more second users associated with the first user relating to the first order in advance (Par. [0032], second users invited by first user for order identified); 
accepting one or more second orders from the one or more second users within a predetermined period after the first order is accepted (Par. [0035], second users order; Par. [0028], deadline to order the second order determined); and 
associating order information relating to the first order and order information relating to the second orders with each other in an order information bundle to be prepared together by a store relating to the orders (Par. [0053], order finalized and sent to the store).
Regarding claim 14, Kawamoto discloses a non-transitory computer-readable recording medium having recorded thereon a program for causing a computer to execute: accepting a first order from a user terminal (Par. [0030], first order received from a first terminal operated by a first user); 
identifying one or more second users associated with the first user relating to the first order in advance (Par. [0032], second users invited by first user for order identified); 
accepting one or more second orders from the one or more second users within a predetermined period after the first order is accepted (Par. [0035], second users order; Par. [0028], deadline to order the second order determined); and 
associating order information relating to the first order and order information relating to the second orders with each other in an order information bundle to be prepared together by a store relating to the orders (Par. [0053], order finalized and sent to the store).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Istfan (US 2007/0203801A1) in view of Kawamoto et al. (US 2019/0318310 A1), hereinafter Kawamoto.
Regarding claim 5, Istfan discloses wherein the processor determines the acceptance period (Par. [0045], pickup time, cut-off time determined – order finalized at cut-off time).  Istfan does not explicitly disclose acquiring congestion status information of a store from a store terminal of the store relating to the first order, wherein the processor determines the acceptance period on the basis of at least the preparation time and the congestion status information.  Kawamoto teaches acquiring congestion status information of a store from a store terminal of the store relating to the first order, wherein the processor determines the acceptance period on the basis of at least the preparation time and the congestion status information (Par. [0077], determination of time period based on preparation time and reception or orders need to be completed to group for completion).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the order grouping system of Istfan to include the notification abilities of Estelle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Istfan (US 2007/0203801A1) in view of Estelle et al. (US 2015/0371316 A1), hereinafter Estelle.
Regarding claim 11, Istfan does not explicitly disclose notifying the second users of a status relating to pickup and/or drop of products that is performed by the first user.  Estelle teaches notifying the second users of a status relating to pickup and/or drop of products that is performed by the first user (Par. [0034], notification of delay of order is sent to the client device, “status relating to pickup and/or drop of products”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the order grouping system of Istfan to include the notification abilities of Estelle to teach “notifying the second users of a status relating to pickup and/or drop of products that is performed by the first user,” as a need exists for effective and timely notifications to customers as to the progress of their orders (Estelle, Par. [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the order grouping system of Istfan to include the notification abilities of Estelle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Shah et al. (US 2016/0063435 A1) discloses a system for facilitating the secure order, payment and delivery of goods and/or services between various parties.  The method may include receiving an order for goods or services at a management server; creating a waypoint for each address in the order; generating an identifier for each waypoint; transmitting the identifiers to a party associated with the waypoints; locating a courier to deliver the order; receiving identifier responses from the courier device at the waypoints, and matching the identifiers with the corresponding identifier responses to verify at least one of task completion and payment at the waypoints.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621